Case 5:19-cv-02080-VAP-SHK Document 1-2 Filed 10/30/19 Page 1 of 25 Page ID #:7
                                                I




        BRADLEY/GR0M1BACHERLLP
       'Marcus J. Bradley, Esq.(SBN 174156)
       ICIpy L.. Grombacher, Esq.,(8BN. 245960)                          P ILE D
 '2                                                              SUPERIOR COURT Or CALIFORNLA
        2815 Townsgate.Road, Suite'130                            COUNTY OF SAN BERNARDINO
                                                                   SAN SEPtAARDINO DISTRICT
  3     Westla'ke Village, California.913,61
        Telfphone: (805.) 270-71010                                    SEP 26 2019
  4     Facsilhile:    (805.),270-7599.                                'a-5ax;v~
  51    E-M.9il.-iiibradley@bradleygtornbachor.coiii
                 kgrombacher@bradleygrombacher.com
  6
       Attomeys fbr'.PIaintiff, MARIO- GONSALES.1individually
                                                        I I
  7    and on behalf-of other indi'vidu'als similarly situated


  9                     SbPERIOR,,COURT FOR THE STATE OF CALIFORNL-k

 YO                                       SAN BERNARDINO COUNTY

                        I
12
        MARIO GONS ALES. individually 40 on b.ehalf I CASt
        of.othot individuals's'imfl
                                 'arl'y siftiated,
                                                                 V_NV DS        19 2 8 9,8 7
                                                    11!
13                          Plaintiff~.                    CLASS: AC-TION COWLAINT FOR:
         VS.
 1.4                                                         ,1. Failure. to Pay aU Wageq,
        BERRY, GLOBAL FILMS LLC, a Delaware                  1. Mssed RestBrenks in Violation of
15,     corporation, and D08S 1-1'
                                 1 0'01.nclusive,                Caffor~iia Labor Code        200,226.7,
                                                                 912, and Wag6 Order No.1;
16                           Defendant.
                                                             3.Faffurtto Pay All Wages Owed ni
17                                                               Termiimation fit Violation cif
                                                                 California Labor Cae § 203;.
18                                                           4.Failure to.Furnish an Accurate,
                                                                 Ittimized Wage Statement u'po'n
 19                                                              Payment off Wagesi   . nViolailon of
                                                                 California Labor Code § 226;
20
                                                             S. Violation. of 15 U-S-C, §§
21                                                               1681(b)(2)(A)(Fair Credit Reporting
                                                                 Act);
M                                                            66 violation of California,tivi!.Code
                                                                 1785 6t seq..:(ConsunxerCredit
23.                                                              ReportinLr AiEencies. Act);
24                                                            7. Violations of California Busiriess
                                                                     68sititis Code. ff 17200,101 ~eT
                                                                 Piof-
25-
26
27                                                               IbEV
                                                                    ILAND FOR
                                                                            ..X'URY T91AL:

28
                                                       I
                                            CLASS ACTION COMPLAIN-T
Case 5:19-cv-02080-VAP-SHK Document 1-2 Filed 10/30/19 Page 2 of 25 Page ID #:8




            PlaintiffMARIO GONSALES (hereinafter referred to as "Plaintiff'), hereby submits his Class
 1
 2 ; Action Complaint against Defendant BERRY GLOBAL FILMS, LLC, a Delaware corporation; and

 3 I Does 1-100 (hereinafter collectively referred to as"Defendant") on behalf of himself and the class of
 4 I all other similarly situated current and former employees of Defendant as follows:
 5
                            INTRODUCTORY FACTUAL ALLEGATIONS
 6
            1.     This class action is within the Court's jurisdiction under California Labor Code §§ 200,
 7
     201-203, 226, 226(a), 226.7, 510, 512, and 1194, Califomia Business and Professions Code § 17200,
 8
     et seq., (Unfair Practices Act), Fair Credit Reporting Act (FCRA) and the Consumer Credit Reporting
 9
     Act.
10
            2.     This complaint challenges systemic illegal employment practices resulting in ;
11   violations of the California Labor Code, Califomia Business and Professions Code, and Fair Credit !
12   Reporting Act against employees of Defendant.
13          3.     Plaintiff seeks relief on behalf of himself and the members of the Plaintiff Class as a
14   result of employment policies, practices and procedures more specifically described below, which
15 violate the California Labor Code, and the orders and standards promulgated by the California
16   Department of Industrial Relations, Industrial Welfare Commission, and Division of Labor Standards.

17   Said employment policies, practices and procedures are generally described as follows:

18                 a. Failure to pay Plaintiff and the members of the Plaintiff Class wages for all hours

19                     worked pursuant to California Labor Code §1194;

20                 b. Failure to provide Plaintiff and the members of the Plaintiff Class with timely rest
                       breaks in violation of California Labor Code §§ 200, 226.7, 512, and Wage Order j
21
                       No. 1);
22
                   c. Failure to pay Plaintiff and members of the Plaintiff Class all wages owed at
23
                       termination in violation of California Labor Code §200-203;
24
                   d. Failure to provide Plaintiff and members of Plaintiff Class with clear, stand-alone
25
                       written disclosures before obtaining a credit or background report in compliance
26
                       with the statutory mandates;
27
                   e. Failure to comply with FCRA;
28
                                                      2
                                        CLASS ACTION COMPLAINT
Case 5:19-cv-02080-VAP-SHK Document 1-2 Filed 10/30/19 Page 3 of 25 Page ID #:9




                       f. Failure to factor in non-discretionary referral bonuses into the overtime rate of pay;
                            and

 3                     g. Failure to timely pay all wages due to Plaintiff and other employees upon

 4                          termination or within 72 hours of resignation.

 5
                4.     Plaintiff is informed and believes, and based thereon alleges, Defendant has. engaged
        in, among other things a system of willful violations of the California Labor Code, California Business
 6
        and Pr•ofessions Code, and applicable IWC wage orders by creating and maintaining policies,
 7
        practices and customs that knowingly deny employees the above stated rights and benefits.
 8
                5.     The policies, practices and customs of Defendant described above and below have
 9
        resulted in unjust enrichment of Defendant and an unfair business advantage over businesses that
10
        routinely adhere to the structures of the California Labor Code, and California Business and .
11
        Professions Code.
12
               6.      Plaintiff alleges that on a routine basis, Defendant obtained credit reports to perform
13
        background checks on Plaintiff and other prospective employees and used that information in '.
14
        connection with the background checks without providing the proper disclosures and authorization in 'I
15      compliance with the law.
16             7.      This matter is brought as a class action pursuant to California Code of Civil Procedure
17      §382, on behalf of Plaintiff and the Plaintiff Class, which is defined more specifically below, but
18      which is comprised, generally, of all former and current employees of Defendant BERRY GLOBAL
19      FILMS, LLC, a Delaware corporation, who hold or held the job positions which Defendant classified
20      as "non-exempt" at any of Defendant's facilities in California and throughout the United States.

21             8.      This Complaint alleges systematic violations of the California Labor Code (hereina$er,

22 "Labor Code,") CaliforniaBusiness & Professions Code, andFair Credit Reporting A ct and is brought '
23      by Plaintiff on his own behalf and on behalf of the members of the Plaintiff Class.

24             9.      The California Plaintiff "Class Period" is defined as the period from four years prior to
        the filing of this action through and including the date judgment is rendered in this matter. Plaintiff :
25
        herein reserves the right to amend this Complaint to reflect a different Class Period as discovery in' ,
26. I
        this matter proceeds.
27


                                                          3

                                             CLASS ACTION COMPLAINT
    Case 5:19-cv-02080-VAP-SHK Document 1-2 Filed 10/30/19 Page 4 of 25 Page ID #:10
                                                   ~
~




     11              10.     The actions of Defendant are in violation of the California Labor Code as well as the
     2     wage orders of the Industrial Wage Commission of the State of California and, as a result, are unlawful

     3     and unfair acts, thus constituting a violation of California Business & PYofessions Code § 17200, et

     4     seq. (Unfair Practices Act).
                     11.     The policies, practices and customs of Defendant described above and herein have
     5
           resulted in unjust enrichment of Defendant and an unfair business advantage over businesses that
     6
           routinely adhere to the requirements of the California Labor Code, of the Business & Professions
     7
           Code, and Fair Credit Reporting Act.
     8
                                               JURIBDICTION AND VENUE
     9
               12.         On information and belief, Defendant is either a citizen of California, has sufficient '
    10
           minimum contacts in California, or otherwise intentionally avails itself of the California market so as
    11
           to render the exercise of jurisdiction over it by the California courts consistent with traditional notions
    12
           of fair play and substantial justice.
    13
               13.         Venue is proper in San Bernardino County because the acts which give rise to this
    14 '
           litigation occurred in this county and Defendant does business in San Bernardino County.
    15
                                                           THE PARTIES
    16
                     14.     Plaintiff MARIO GONSALES ("Plaintiff') is a resident of Riverside County, in the I
    17 ,
           State of California. Plaintiff was employed by Defendant in Chino, California from October 2017
    18     through August 2, 2019.
    19               15.     Berry Global Films LLC, is a Delaware corporation that conducts business in
    20     California.
                  16.        Plaintiff does not know the true names or capacities, whether individual, partner or
    21

    22     corporate, of the Defendants sued herein as DOES 1 through 100, inclusive, and for that reason, said I

    23     Defendants are sued under such fictitious names, and Plaintiff prays for leave to amend this complaint 1
    24     when the true names and capacities are known. Plaintiff is informed and believes, and based thereon
    25
           alleges, that each of said fictitious Defendants were responsible in some way for the matters alleged
    26
           herein and proximately caused Plaintiff and members of the general public and class to be subject to
    27 '
           the illegal employment practices, wrongs and injuries complained of herein.
    28 '

                                                                 4

                                                       CLASS ACTION COMPLAINT
Case 5:19-cv-02080-VAP-SHK Document 1-2 Filed 10/30/19 Page 5 of 25 Page ID #:11




                    17.   At all times herein mentioned, Defendants participated in the doing of the acts

         hereinafter alleged to have been done by the named Defendants; and furthermore, the Defendants, and

         each of them, were the agents, servants and employees of each of the other Defendants, as we11 as the

     I   agents of all Defendants, and at all times herein mentioned, were acting within the course and scope

     I   of said agency and employrnent.

                18.       Plaintiff is informed and believes, and based thereon alleges, that at all times material
 7
         hereto, each of the Defendants named herein were the agent, employee, alter ego and/or joint venturer
 8
         of, or worlcing in concert with each of the other co-Defendants and were acting within the course and
 9
10       scope of such agency, employment, joint venture, or concerted activity. To the extent said acts,

11       conduct, and oniissions were perpetrated by certain Defendants, each of the remaining Defendants
12       confirmed and ratified said acts, conduct, and omissions of the acting Defendants.
13
                19.       At all ttimes herein mentioned, Defendants, and each of them, were members of, and ,
14
         engaged in, a joint venture, partnership and common enterprise, and acting within the course and scope
15
         of, and in pursuance of, said joint venture, partnership and conunon enterprise.
16

17              20.       At all times herein mentioned, the acts and omissions of various Defendants, and each I

18       of them, concurred and contributed to the various acts and omissions of each and all of the other J

19       Defendants in proximately causing the injuries and damages as herein alleged. At all times herein
20       mentioned, Defendants, and each of them, ratified each and every act or omission complained of
21
         herein. At all times herein mentioned, the Defendants, and each of them, aided and abetted the acts
22
         and omissions of each and all of the other Defendants in proximately causing the damages as herein
23
         alleged.
24

25              21.       The members of the Plaintiff Class, including the representative Plaintiff named herein,
26 ' have been employed during the Class Period in California. The practices and policies which are
27 I complained of by way of this Complaint are enforced throughout the State of California and the United
28 I 5tates.
                                                             5
                                               CLASS ACTION COMPLAINT
Case 5:19-cv-02080-VAP-SHK Document 1-2 Filed 10/30/19 Page 6 of 25 Page ID #:12




 1                                         FACTUAL ALLEGATIONS
 2           22.    Plaintiff incorporates all preceding paragraphs as though fully set forth herein.
 3           23.    Plaintiff and the members of the Plaintiff Class seek compensation from Defendant for
 4   the relevant time period because Defendant:
 5                  a. Failed to pay wages for all hours worked by Plaintiff and the members of the
                        PlaintifP Class (California Labor Code § 1194);
 6
                    b. Failed to pay the regular rate of pay to reflect non-discretionary referral bonuses;
 7                                                                                                   _
                    c. Failed to provide rest breaks;
 8
                    d. Failed to pay Plaintiff and the member of the Plaintiff Class all wages owed at
 9
                        termination;
10
                    e. Failed to provide Plaintiff and the rnembers of PlaintifF Class with clear, standalone
11
                        written disclosures before obtaining a credit or background report in compliance
12
                        with the statutory mandates;
13                  f Failed to comply with FCR.A and CCR.AA.
14           24.    Defendant has engaged in, and continues to engage in, unfair business practices in
15 , California by practicing, employing and utilizing the employnnent practices and policies outlines
16 above.
17           25.    Defendant's utilization of such unfair business practices deprives Plaintiff and Class
18   members of the general minimum working standards and entitlements due to them under California '
19   law and the Industrial Welfare Commission wage orders as described herein.

20           26.    As a direct result of the wage and hour violations herein alleged, Plaintiff and members

21   of the Plaintiff Class have suffered, and continue to suffer substantial losses related to the use and
22 ' enjoyment of wages, lost interest on such wages, and expenses and attorneys' fees in seeking to
23 ' compel Defendant to fully perform its obligations under state Iaw, all to Plaintiff's respective damage
     in amounts according to proof at the time of trial.
24
     Defendant's Failure to Pay for A11 Hours Worked
25
            27.    Defendant did not compensate aggrieved employees for all the minutes that they
26
27 ' worked as described above, including but not limited to the time that the employees were subject to.

28

                                                           11
                                          CLASS ACTION COMPLAINT
Case 5:19-cv-02080-VAP-SHK Document 1-2 Filed 10/30/19 Page 7 of 25 Page ID #:13




 1 I the control and direction of Defendant; and/or the time that the employees were suffered or pennitted
 2 I to work.

 3           28.    Defendant, at all times relevant herein, has failed and refused to compensate Plaintiff

 4 and members of the Plaintiff Class all wages due to them by failing to pay the regular rate, and failing
 5 to compensate Plaintiff and members of the Plaintiff Class for time spent taking a drug test.
     Additionally, Plaintiff and other members of the Plaintiff Class received non-discretionary referral
 6
     bonuses, and Defendant failed to factor this non-discretionary bonus into the rate of pay for overtime.
 7
     Therefore, Defendant has not paid all wages owed to Plaintiff and members of the Plaintiff Class.
 8
     Defendant's Failure to Provide Rest Breaks
 9
            29.     At all times, relevant hereto, California Labor Code § 226.7 and IWC Wage Order,
10
     number 5, section 12, required employers to authorize, permit, and provide a ten (10) minute paid rest
11
     for each four (4) hours of work, during which employees are relieved of all duty.
12
            30.     At all times, relevant hereto, California Labor Code § 226.7(b) and IWC Wage Order, j
13
     number 5, section 12 required employers to pay one hour of additional pay at the regular rate of
14   compensation for each employee and each workday that a proper rest period was not provided.
15          31.     Plaintiff is informed and believes, and based thereon alleges, that Defendant failed and
16   continues to fail to provide required rest breaks. Plaintiff and other employees must walk three (3)
17   minutes to and from the rest area, which is time not factored into the rest breaks. Thus, Plaintiff and
18   other employees receive less than the required ten (10) minutes of rest. Throughout the Class Period,
19   Plaintiff and the members of the Plaintiff Class were routinely denied the rest breaks they were entitled
20   to under California law.

21          32.     Specifically, throughout the Class Period, Defendant regularly:

22                  a. Failed to provide paid rest periods of ten (10) minutes during which PlaintifP and

23                     the members of the Plaintiff Class were relieved of a11 duty for each four (4) hours
                       of work and able to take rest periods within the middle of the shift; and
24
                    b. Failed to pay Plaintiff and the members of the Plaintiff Class one (1) hour of pay I
25
                        at their regular rate of compensation for each workday that a rest period was not I
26
                       permitted.
27
     Defendant's Failure to Pay All Wages Due at 2'ermination of Employment
28
                                                       7
                                         CLASS ACTION COMPLAINT
Case 5:19-cv-02080-VAP-SHK Document 1-2 Filed 10/30/19 Page 8 of 25 Page ID #:14




 1             33.     At all times, relevant hereto, Califomia Labor Code § 201 required an employer that
 2 discharges an employee to pay compensation due and owing to said employee immediately upon
 3   discharge. Califomia Labor Code § 202 requires an employer to pay an employee who quits any
 4 compensation due and owing to said employee within seventy-two (72) hours of an employee's
 5 resignation. California Labor Code § 203 provides that if an employer willfully fails to pay
 6 compensation promptly upon discharge or resignation, as required under §§ 201 and 202, then the
 7   employer is liable for waiting time penalties in the form of continued compensation for up to thirty
 8   (30) work days.
 9       34.         Defendant willfully and knowingly failed to pay Plaintiff and other members of the
10   Plaintiff Class upon termination of employment, all accrued compensation.
11   Defendant's Failure to Provide Accurate Wage Statements
12             35.     Defendant failed to comply with California Labor Code Section 226(a) because the I
13   rate of pay and rest breaks were incorrect. Further, wage statements do not accurately provide the total
14 ', hours worked and non-discretionary bonuses are not factored into Plaintiffl s overtime rate of pay.

15   Defendant's Volation of FCRA and CCRAA

16             36.     Plaintiff alleges that the document provided to Plaintiff and members of the Plaintiff
     Class regarding background checks is not clear and conspicuous. Plaintiff alleges that when he and
17
     the members of the Plaintiff Class applied for a position with Defendant, they were asked to execute
18
19 a disclosure and authorization form so that Defendant could perform a background investigation.
20 Plaintiff alleges that the form provided by Defendant for the background investigation does not
     comply with the laws detailed below in the body of the causes of action.
21
     Facts Regarding Willfulness
22
               37.     Plaintiff is informed and believes, and based thereon alleges, that Defendant is and was
23
     advised by skilled lawyers, other professionals, employees with human resources background and
24
     advisors with knowledge of the requirements of California wage and hour laws.
25             38.     Plaintiff is informed and believes, and based thereon alleges, that at all relevant times,
26   Defendant had a consistent policy or practice of failing to compensate the Plaintiff Class members,
27   including Plaintiff.
28
                                                          8
                                             CLASS ACTION COMPLAINT
Case 5:19-cv-02080-VAP-SHK Document 1-2 Filed 10/30/19 Page 9 of 25 Page ID #:15




 1              39.   PlaintifP is informed and believes and based thereon alleges that at all relevant times,

 2     Defendant knew or should have known, that the Plaintiff Class members, including Plaintiff, were and

 3     are entitled to one (1) ten (10) minute rest break for each shift of four (4) hours or more, and that any

 4 : failure to allow said breaks requires Defendant to pay the Plaintiff Class members, including Plaintiff,
       one (1) hour of wages per day for missed or on-duty rest breaks.
 5
       Plaintiff s Exhaustion of Administrative Remedies
 6
                40.   Plaintiff is currently complying with the procedures for bringing suit specified in
 7
       I California Labor Code § 2699.3.
 8
                41.   By letter dated September 26, 2019 required notice to Labor and Workforce
 9
       Development Agency ("LWDA") and Defendant of the specific provisions of the California Labor
10
       Code alleged to have been violated, including the facts and theories to support the alleged violations. ~
11
                42.   This Complaint will be amended when more than sixty (60) days have passed since the
12
       date the notice was mailed to Defendant and the LWDA, if the LWDA chooses not to investigate the
13
       allegations herein.
14; Unfair Business Practices

15              43.   Defendant has engaged in, and continues to engage in, unfair business practices in I
16 ( I California by practicing, employing and utilizing the employment practices and policies outlined I
17 I I above.
18              44.   Defendant's utilization of such unfair business practices constitutes unfair competition
19     and provides an unfair advantage over Defendant's competitors.
20              45.   Defendant's utilization of such unfair business practices deprives Plaintiff and Class

21     Members of the general minimum working standards and entitlements due them under California law

22     and the Industrial Welfare Commission wage orders as described herein.

23 =
                46.   As a direct result of the wage and hour violations herein alleged, Plaintiff and members
       of the Plaintiff Class have suffered, and continue to suffer substantial losses related to the use and
24
       enjoyment of wages, lost interest on such wages, and expenses and attorneys' fees in seeking to
25
       compel Defendant to fu11y perform its obligations under state law, all to Plaintiff s respective damage
26
       in amounts according to proof at the time of trial.
27
28

                                                             0
                                            CLASS ACTION COMPLAINT
Case 5:19-cv-02080-VAP-SHK Document 1-2 Filed 10/30/19 Page 10 of 25 Page ID #:16




  1                                    CLASS ACTION ALLEGATIONS
 2       47.      Plaintiff incorporates all preceding paragraphs as though fully set forth herein.
  3      48.      Plaintiffbrings this action on behalf of himself and all others similarly situated as a class
 4    action, pursuant to California Code of Civil Procedure §382. The classes which Plaintiff seeks to
 5    represent are composed of, and defined as follows:
 (                         Plaintiff Class
 7                         All persons who have been, or currently are, employed by Defendant
 g                         and who held, or hold, job positions which Defendant has classified as
 9                         "non-exempt" employees in the State of California. (The Class Period

10                         is defined as the period from four years prior to the filing of this action

11                         tht'ough and including the date judgment is rendered in this matter). The
                           term "non-exempt employee" refers to those who Defendant has
12
                           classified as non-exempt from the overtime wage provisions of the
13
                           California Labor Code.
14
                           Terminated Sub Class
15'
                           All members of the PlaintifPClass whose employment ended during the
16
                           Class Period. (The Class Period is defined as the period from four years
17
                           prior to the filing of this action through and including the date judgment
18
                           is rendered in this matter).
19
                           FCRA Class:
20
                           All individuals who applied for employment in the United States with
21
                           Defendant for which background checks were performed beginning
22
                           five (5) years prior to the filing of this action through the date judgment
23
                           is rendered.
24                         CCRAA Class•
25                         All individuals who pp
                                               a Iied for employment in California with
26                         Defendant for which a background check was performed begmning
27                         seven (7) years prior to the filing of this action through the date
28
                                                          10
                                          CLASS ACTION COMPLAINT
Case 5:19-cv-02080-VAP-SHK Document 1-2 Filed 10/30/19 Page 11 of 25 Page ID #:17




 1                         judgment is entered.
 2   (collectively "Plaintiff Class" or "Class Members)
 3          49. The Plaintiff, Terminated Sub Class, FCRA and CCRAA Classes are so numerous that
 4   the individual joinder of all members is impracticable. While the exact number and identification of
 5   the Plaintiff, Terminated Sub Class, FCRA and CCRAA Class Members are unknown to Plaintiff at
 6   this time and can only be ascertained through appropriate discovery directed to Defendant, Plaintiff is
     informed and believes that the class includes potentially hundreds of inembers.
 7
            50.     Common questions of law and fact exist as to all Class Members, and predominate over
 8
     any questions affecting solely individual members of the class. Among the questions of law and fact,
 9
     that are relevant to the adjudication of class members claims are as follows:
10
                   a.    Whether Plaintiff and members of the Plaintiff Class are subject to and entitled
11
                         to the benefits of California wage and hour statutes;
12
                   b.    Whether Defendant's policies regarding drug tests and regular rate of pay resulted
13
                         in a failure to pay all wages;
14                 C.    Whether Defendant maintained accurate records of the hours worked by members I
15                       of the Class in violation of California Labor Code § 1174;
16                 d. Whether Defendant had a standard policy of adequate rest breaks;
17                 e. Whether Defendant failed to comply with FCRA;
18                 f. Whether Defendant failed to comply with the CCRAA;
19                 g. Whether Defendant willfully failed to provide Plaintiff and members of the
20                       Plaintiff Class with clear, stand-alone written disclosures before obtaining a

21                       credit or background report in compliance with statutory mandates;

22                 h. Whether Defendant unlawfully and/or willfully deprived Plaintiff and Class

23                       Members of rest breaks and pay for missed breaks pursuant to California Labor
                         Code §§ 200, 226.7, 512, and Wage Order No. 1;
24
                   i. Whether Defendant unlawfully and/or willfully failed to provide Plaintiff and
25
                         members of the Plaintiff Class with true and proper wage statements upon
26
                         payment of wages, in violation of California Labor Code §226;
27
                   j. Whether Plaintiff and members of the Plaintiff Class sustained damages, and if
28
                                                      11
                                         CLASS ACTION COMPLAINT
Case 5:19-cv-02080-VAP-SHK Document 1-2 Filed 10/30/19 Page 12 of 25 Page ID #:18




 1                        so, the proper measure of such damages, as well as interest, penalties, costs,

 2                        attorneys' fees, and equitable relief;

 3                  k. Whether the members of the Terminated Sub-Class that are no longer employed

 4                        by the Defendant are entitled to penalties pursuant to California Labor Code
                          §203;
 5
                    1. Whether Defendant's conduct as alleged herein violates the Unfair Business''
 6
                          Practices Act of California, Bus. & Prof. Code § 17200, et seq.
 7
             51.    The claims of the named Plaintiff are typical of the claims of the members of the
 8
     Plaintiff, Terminated Sub Class, FCR.A and CCRAA Classes. Plaintiff and Class Members sustained
 9
10 losses, injuries and damages arising from Defendant's common policies, practices, procedures,
     protocols, routines, and rules which were applied to other class members as well as Plaintiff. Plaintiff
11
     seeks recovery for the same type of losses, injuries, and damages as were suffered by other members
12
     of the proposed class.
13
            52.     Plaintiff is an adequate representative of the proposed classes because he is a member
14
     of the class, and his interests do not conflict with the interests of the members he seeks to represent.
15
     Plaintiff has retained competent counsel, experienced in the prosecution of complex class actions, and
16
     together Plaintiff and his counsel intend to prosecute this action vigorously for the benefit of the
17
     classes. The interests of the Class Members will fairly and adequately be protected by Plaintiff and
18
19 his attorneys.

20         53.    A class action is superior to other available methods for the fair and efficient
21 adjudication of this litigation since individual litigation of the claims of all C1ass Members is

22   impracticable. It would be unduly burdensome to the courts if these matters were to proceed on an'

23   individual basis, because this would potentially result in hundreds of individuals, repetitive lawsuits.

24   Further, individual litigation presents the potential for inconsistent or contradictory judgments, and

25   the prospect of a"race to the courthouse," and an inequitable allocation of recovery among those with
26 equally meritorious claims. By contrast, the class action device presents far fewer management

27   difficulties, and provides the benefit of a single adjudication, economics of scale, and comprehensive

28   supervision by a single court.

                                                        12
                                          CLASS ACTION COMPLAINT
Case 5:19-cv-02080-VAP-SHK Document 1-2 Filed 10/30/19 Page 13 of 25 Page ID #:19




 1            54.     The various claims asserted in this action are additionally or alternatively cert.ifiable
 2    under the provisions of the California Code of Civil Procedure § 382 because:
 3                    a.      The prosecution of separate actions by hundreds of individual class members
 4                            would create a risk or varying adjudications with respect to individual class
 5                            members, thus establishing incompatible standards of conduct for Defendant;
 6                            and
 7                    b.      The prosecution of separate actions by individual class members would also
 8                            create the risk of adjudications with respect to them that, as a practical matter,
 9'                           would be dispositive of the interest of the other class mernbers who are not a
 f0                           party to such adjudications and would substantially impair or impede the ability.
                              of such non-parry class members to protect their interests.
11
          55. Plaintiff hereby incorporates each and every allegation contained above and realleges said
12
      allegations as if fully set forth herein.
13
                                                  FIItST CAUSE OF ACTION
14
                               FAII.URE TO PAY FOf2 ALL HOURS WORKED.
15
                    (By Plaintiff and the Members of the PIaintiff Class Against Defendant)
16
              56.     Plaintiff incorporates herein by reference the allegations set forth above.
17
              57.     At all times relevant herein, which comprise the time period not less than four (4) years
18
      preceding the filing of this action, Defendant was required to compensate its hourly employees for all
19
      hours worked upon reporting for work at the appointed time stated by the employer, pursuant to the
20
      Industrial Welfare Commission Orders and California Labor Code §§ 200, 226, 1197, and 1198.
21           58.      For at least the four (4) years preceding the f ling of this action, Defendant failed to
22 compensate employees for all hours worked, including compensation at the regular rate of pay.
23    Defendant implemented policies that actively prevented employees from being compensated for all :
24    time worked by subjecting employees to unpaid drug tests.
25           59.      Defendant also failed to pay Plaintiff and Plaintiff Class the regular rate, by failing and
26    refusing to factor in a non-discretionary referral bonus into the rate of pay for overtime.
27           60.      Under the above-mentioned wage order and state regulations, Plaintiff and the Plaintiff
28    Class are entitled to recover compensation for all hours worked, but not paid, for the four (4) years

                                                         13
                                              CLASS ACTION COMPLAINT
Case 5:19-cv-02080-VAP-SHK Document 1-2 Filed 10/30/19 Page 14 of 25 Page ID #:20




 1     preceding the filing of this action, in addition to reasonable attorneys' fees and costs of suit in

 2     accordance with California Labor Code § 218.5, and penalties pursuant to California Labor Code

 3     §203 and 206.

 4             61.     Defendant has knowingly and willfully refused to perform its obligations to
       ~ compensate Plaintiffs and the Plaintiff Class for all wages earned and all hours worked, in violation'
 5
       of state law. As a direct result, Plaintiff and the Plaintiff Class have suffered, and continue to suffer,
 6
       substantial losses related to the use and enjoyment of such wages, lost interest on such wages, and
 7
       expenses and attorneys' fees in seeking to compel Defendant to fully perform its obligation under state
 8
       law, in accordance with Plaintiff s and the Plaintiff Class' respective damage amounts according to
 9
       proof at time of trial.
10
               62.     Defendant committed such actions knowingly and willfully, with the wrongful and
11
       deliberate intention of injuring Plaintiff and the Plaintiff Class, from improper motives amounting to
12
       malice, and in conscious disregard of PlaintifPs and the Plaintiff Class' rights.
13 '
               63.     Plaintiff and the Plaintiff Class are thus entitled to recover nominal, actual,
14' compensatory, punitive, and exemplary damages in amounts according to proof at the time of trial.
15'            64.     As a proximate result of the above-mentioned violations. Plaintiff and the Plaintiff
16' Class have been damaged in an amount according to proof at time of trial.
17                                       SECOND CAUSE OF ACTION
18                                 MISSED REST BREAKS IN VIOLATION OF
19                CAL. LABOR CODE SECTIONS 200, 226.7, 512, AND WAGE ORDER NO:1
20                   (By Plaintiff and the Members of the Plaintiff Class Against Defendant)

21             65.     Plaintiff hereby re-alleges, and incorporates by reference as though set fully forth '

22     herein, the allegations contained above.
               66.     For at least the four (4) years preceding the filing of this action, Defendant failed to I!
23
       provide rest breaks as required by law:
24
               67.     In addition, Defendant failed to pay Plaintiff and the Class rriembers the fu11 statutory I
25
       penalty for all missed rest periods.
26
               68.     Defendant's conduct described herein violates the Industrial Welfare Commission
27
       Order and California Labor Code §§ 226, 226.7, 512, and 1198.
28
                                                          14
                                              CLASS ACTION COMPLAINT
Case 5:19-cv-02080-VAP-SHK Document 1-2 Filed 10/30/19 Page 15 of 25 Page ID #:21




 1               69.   Plaintiff and the Class Members are entitled to recover additional compensation for a11

 2     rest periods that were missed, but not paid for, during the four (4) years preceding the filing of this

 3     Complaint, plus reasonable attorneys' fees and costs of suit pursuant to California Labor Code § 218.5

 4. and penalties pursuant to California Labor Code § 226.7.
           70.     Defendant failed to provide Plaintiff and Class Members the full ten (10) minutes of
 5
       rest time prescribed by law. To reach the break area, Plaintiff and Class Members must walk three
 6
       minutes. This time reduces the amount of rest time to approxirnately seven (7) minutes. During meal
 7
       periods, Defendant provides all employees with thirty-three minutes (33), three of which minutes are
 8
       to account for walking time. However, during rest breaks, no additional time is given.
 9
                 71.   As a proximate result of the aforementioned violations, PlaintifP and the Class
10
       Members have been damaged in an amount according to proof at time of trial and have suffered, and
11
       continue to suffer, substantial losses related to the use and enjoyment of such monies, lost interest on
12'
       such monies, and expenses and attomeys' fees in seeking to compel Defendant to fully perform its
13 ~
       obligations under state law. Plaintiff and the Class Members are thus entitled to recover nominal,
                                                                                                                  ~
14     actual, compensatory and exemplary damages in amount according to proof at time of trial.
15        72. WHEREFOR.E, Plaintiff requests relief as hereinafter provided.
                                                                                                                  ~
16                                        TIiIRD CAUSE OF ACTION
17                                 FAILURE TO PAY WAGES AT TIME OF
18                            TERMINATION. CaliforniaLabor Code _ 201-203
19                 (By Plaintiff and Members of the Terminated Sub Class Against Defendant)
20               73.   Plaintiff re-alleges and incorporates all preceding paragraphs as though fully set forth
21     herein.
22               74.   At all times, relevant herein, Defendant was required to pay its employees all wages
23     owed in a tirnely fashion during and at the end of their employment, pursuant to California Labor
24     Code §§ 201-203.
25               75.   As a pattern and practice, Defendant regularly failed to pay PlaintifP and the members
26     of the Terminated Sub Class their final wages pursuant to California Labor Code §§ 201-203, and
27     accordingly owe waiting time penalties pursuant to California Labor Code § 203.
28
                                                         15
                                            CLASS ACTION COMPLAINT
Case 5:19-cv-02080-VAP-SHK Document 1-2 Filed 10/30/19 Page 16 of 25 Page ID #:22




 1              76.     The conduct of Defendant and its agents and managerial employees as described herein
 2       was wiliful, and in violation of the rights of Plaintiff and the individual members of the Ternunated';

 3 I Sub Class.
 4              77.     Plaintiff is informed and believes, and based thereon alleges, that Defendant's willful `1
 5       failure to pay wages due and owing upon separation from employment results in a continued payment
 6       of wages up to thirty (30) days from the time the wages were due. Therefore, Plaintiff and Class
 7       Members who have separated from employrnent are entitled to compensation pursuant to California
 8   I   Labor Code § 203.
 9                                          FOURTH CAUSE OF ACTION
10               FAILURE TO FURNISH AN ACCURATE ITEMIZED WAGE STATEIVIENT IN

11                                   VIOLATION OF CAL. LABOR CODE F: 226

12                    (BSy Plaintiff and the Members of the Plaintiff Class Against Defendant)

13              78.     Plaintiff hereby re-alleges, and incorporates by reference as though set fu11y forth .
                                                                                                             i
14 : herein, the allegations contained above.
             79.     California Labor Code § 226(a) sets forth reporting requirements for employers when '
15
     they pay wages, as follows: "[e]very employer shall ... at the time of each payment of wages, furnish
16
     his or her employees ... an accurate itemized statement in writing showing (1) gross wages earned; (2) '
17
     total hours worked by the employee.... (5) net wages earned ...(8) the name and address of the legal '
18
     entity that is the employer... (9) all applicable hourly rates in effect during the pay period and the
19
     corresponding number of hours worked at each hourly rate by the employee." (Emphasis added.) !
20
     Section (e) provides: "An employee sufFering injury as a result of a knowing and intentional failure '
21
     by an employer to comply with subdivision (a) shall be entitled to recover the greater of all actual
22 damages or fifly dollars ($50) for the initial pay period in which a violati.on occurs and one hundred
23       dollars ($100) per employee for each violation in a subsequent pay period, not exceeding an aggregate
24       penalty of four thousand dollars ($4000), and shall be entitled to an award of costs and reasonable I
25               s fees."
26              80.     Defendant failed to accurately report the gross wages earned and the net wages earned
                                                                                                                 i
27       by Plaintiff and the Class Members on their wage statements.
28
                                                          16
                                              CLASS ACTION COMPLAINT
Case 5:19-cv-02080-VAP-SHK Document 1-2 Filed 10/30/19 Page 17 of 25 Page ID #:23




 1          81.     Defendant failed to accurately represent the total hours worked by Plaintiff and Class

 2   Members in that all hours worked are not accurately reflected on their wage statements.

 3          82.     Defendant failed to accurately represent, on the wage statements, the applicable hourly

 4 rates in effect for overtime that Plainti£f and Class Members may have been entitled to receive (if
 5 applicable).
            83.     Plaintiff and Class members were damaged by these failures because, among other
 6
     things, the failures hindered Plaintiff and Class Members from determining the amounts of wages
 7
     actually owed to them.
 8
            84.     Plaintiff and Class members request recovery of California Labor Code § 226(e)
 9
     penalties according to proof, as well as interest, attomeys' fees and costs pursuant to California LaboY
10
     Code § 226(e), in a suin as provided by the Labor Code and/or other statutes.
11
            85.     WHEREFORE, Plaintiff requests relief as hereinafter provided.
12
                                          FIFTH CAUSE OF ACTION
13                FAILURE TO NIAKE PROPER DISCLOSURE IN VIOLATION OF FCRA
14                                          15 U.S.C. 4-4 16811b(b)(2)(A))
15                         (By Plaintiff and the FCRA Class Against Defendant)
16          86.     Plaintiff incorporates all paragraphs of this Complaint as if fully alleged herein.
17          87.     Defendant are "persons" as defined by § 1681 a(b) of the FCRA.
18          88.     Plaintiff and the members of the FCRA Class are "consumers" within the meaning of
19   § 1681 a(c) of the FCRA, because they are "individuals."
20          89.     Section 1681b(b) of the FCRA provides, in relevant part:
21                  a. Conditions for fuinishing and using consumer reports for employment purposes
22
23                  (2) Disclosure to consumer
24                  (A) In general
25                  Except as provided in subparagraph (B), a person may not procure a consumer report,
26                  or cause a consumer report to be procured, for employment purposes with respect to
27                  any consumer, unless-

28
                                                       17
                                          CLASS ACTION COMPLAINT
Case 5:19-cv-02080-VAP-SHK Document 1-2 Filed 10/30/19 Page 18 of 25 Page ID #:24




 1                  (i) a clear and conspicuous disclosure has been made in writing to the consumer at

 2                  any time before the report is procured or caused to be procured, in a document that

 3                 consists solely of the disclosure, that a consumer report may be obtained for

 4                 employment purposes; and
                   (ii) the consumer has authorized in writing (which authorization may be made on the
 5
                   document referred to in clause (i)) the procurement of the report by that person.
 6
                   (Emphasis Added).
 7
                   (a) Section 1681d(a) provides, in relevant part:
 8
                   Disclosure of fact of preparation
 9
                   A person may not procure or cause to be prepared an investigative consumer report
10
                   on any consumer unless-
11
                   (1) it is clearly and accurately disclosed to the consumer that an investigative '
12
                   consumer report including information as to her character, general reputation, personal
13                 characteristics, and mode of living, whichever are applicable, rnay be made, and such
14                 disclosure
15                 (A) is made in a writing mailed, or otherwise delivered, to the consumer, not later than
16                 three days after the date on which the report was first requested, and
17                 (B) includes a statement informing the consumer of her right to request the additional
18                 disclosures provided for under subsection (b) of this section and the written summary
19                 of the rights of the consumer prepared pursuant to section 1681 g(c) of this title;

20                 (Empha.sis Added.)

21          90.    Plaintiff alleges, on information and belief, that Defendant as part of the application

22   process for employment, required Plaintiff and the members of the FCRA C1ass to a11ow Defendant
23 to procure or cause to be prepared credit and background reports (i.e., a consumer report and/or

24   investigative consumer report, as defined by 15 U.S.C. § 1681 a(d)(1)(B) and 15 U.S.C. § 1681 a(e)).

25          91.    Plaintiff alleges that when he and the members of the FCRA Class applied for a position

mi with Defendant they were asked to execute a disclosure and authorization form so that Defendant

27   could perform a background investigation. Plaintiff alleges that the foixn provided by Defendant for

28   the background investigation does not meet the required disclosures and explanation of rights as
                                                       18
                                         CLASS ACTION COMPLAINT
Case 5:19-cv-02080-VAP-SHK Document 1-2 Filed 10/30/19 Page 19 of 25 Page ID #:25




 1   required. Specifically, there is a section that includes "Additional State Law Notices." This section
 2 includes additional notices for California, Massachusetts, Minnesota, New Jersey, New York and
 3   Washington state.
 4          92.     By including "Additional State Law Notices" Defendant violated § 1681b(b)(2)(A) of ;
 5 the FCRA by failing to provide Plaintiff and the members of the FCRA Class with a clear and
 6   conspicuous written disclosure, before a consumer report was procured or caused to be procured, in a
 7   docurnent that consists solely of the disclosure.
 8          93.     Upon information and belief, Defendant has a policy and pracfiice of failing to provide
 9 adequate written disclosures to applicants and employees, before procuring consumer reports or
10   causing consumer reports to be procured. Pursuant to that policy and practice, Defendant procured I
11   consumer reports or caused consumer reports to be procured for PlaintifP and the members of the
12   FCRA Class without first providing adequate written disclosures in compliance with § 1681b(b)(2)(A)
13   of the FCRA and the inclusion of a release and other extra information in violation of § 168 1 (b)(2)(A).
14          94.     Defendant violated § 1681 d(a)(1) of the FCRA by failing to clearly and accurately
15   disclose, in writing, that an investigative consumer report may be made.
16          95.     Pursuant to that policy and practice, Defendant procured investigative consumer
17   reports or caused investigative consumer reports to be procured for Plaintiff and members of the FCRA
18   Class, without providing a timely written summary of their rights under the FCRA.
19          96.     Accordingly, Defendant willfully violated and continues to violate the FCRA I
20   including, but not limited to, §§ 1681b(b)(2)(A) and 1681 d(a). Defendant's willful conduct is reflected
21   by, among other things, the facts set forth above.
22          97.     As a result of Defendant's illegal procurement of credit and background reports by way
23   of its inadequate disclosures as set forth above, Plaintiff and the members of the FCRA Class have
24 been injured by, including, but not limited to, having their privacy and statutory rights invaded in
25 violation of the FCRA.
26
27
28
                                                          19
                                          CLASS ACTION COMPLAINT
Case 5:19-cv-02080-VAP-SHK Document 1-2 Filed 10/30/19 Page 20 of 25 Page ID #:26




 1          98.     Plaintiff, on behalf of himself and the members of the FCRA Class, seeks all available
 2   remedies pursuant to 15 U.S.C. § 1681n, including statutory damages and/or actual dainages, punitive
 3   damages, injunctive and equitable relief, and attorneys' fees and costs.
 4          99.     In the alternative to Plaintiff's allegations that these violations were willful, Plaintiff
 5   alleges that the violations were negligent and seeks the appropriate remedy, if any, under 15U.S.C. §
 6 .:E
 7                                      SIXTH CAUSE OF ACTION
 8          FAILURE TO 1VIAKE PROPER DISCLOSURES IN VIOLATION OF CCRAA
 9                                   CAL. CIVIL CODE ~ 1785 et sect.
10                       (By Plaintiff and the CCRAA Class Against Defendant)
11          100. Plaintiff incorporates all paragraphs of this Complaint as if fully alleged herein.
12          101. Defendant is a"person" as defined by Califorrua Civil Code § 1785.30.                            j
13          102. Plaintiff and the members of the CCRAA define "consumer credit report" as any
14   written, ora1, or other communication of any information by a consumer credit reporting agency
15   bearing on a consumer's credit worthiness, credit standing, or credit capacity, which is used or is
16   expected to be used, or collected in whole or in part, for the purpose of serving as a factor in I
17   establishing the consumer's eligibility for employment purposes.
18          103. Section 1785.3(d) of the CCRAA defines "consumer credit reporting agency" as "any
19   person who, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole
20   or in part in the business of assembling or evaluating consumer credit information or other information
21                                                                                                                    s
     on consumers for the purpose of furnishing consumer credit reports to third parties, but does not
22   include any governmental agency whose records are maintained primarily for traffic safety, law
23   enforcement, or licensing purposes."
24          104. Section 1785.3(f) of the CCR.A of the CCRAA defines "employment purposes," when
25   used in connection with a consumer credit report, as "a report used for the purpose of evaluating a
26 I consumer for employment, promotion, reassignrnent, or retention as an employee."
27
28
                                                       20
                                          CLASS ACTION COMPLAINT
Case 5:19-cv-02080-VAP-SHK Document 1-2 Filed 10/30/19 Page 21 of 25 Page ID #:27




 1          105. Section 1785.20.5(a) of the CCRAA requires that prior to requesting a consumer credit
 2   report for employment purposes, the user of the report shall provide written notice that (1) identifies
 3   the specific basis under subdivision (a) of § 1024.5 of the Labor Code for use of the report; (2) informs
 4   the person of the source of the report; and (3) contains a box that the person may check off to receive
 51 ~ a copy of the credit report. The employer must provide the report to the applicant or employee ;

     contemporaneously and at no charge.
            106. At all relevant times herein, Defendant willfully violated § 1785.20.5(a) of the CCRAA

 .1 because the Disclosure and Authorization Form, Other Disclosures Form and California Disclosure
 9   does not contain a box that the Plaintiff or other Class Members may check off to receive a copy of ~
10   the credit report. Further, under "Additional State Law Notices" the California text box states that the I
11   employee or potential employee has limited access to the report, and the employee or potential
12   employee will be charged for printing costs associated with obtaining the report.
13          107. Defendant willfully violated § 1785.20.5(a) of the CCRAA as to Plaintiff and the
14   members of the CCRAA Class.
15          108. Accordingly, Defendant willfully violated and continues to violate the CCRAA
16   including, but not limited to § 1785.20.5(a). Defendant's willful conduct is reflected by, among other
17   things, the facts set forth above.
18          109. As a result of Defendant's willful conduct as set forth above, Plaintiff and the I
19   members of the CCRAA Class have been injured including, but not limited to, having their privacy I
20   and statutory rights invaded in violation of the CCRAA.
21          110. Plaintiff, on behalf of himself and the members of the CCRAA Class, seeks a11 I
22   available remedies pursuant to California Civil Code §§ 1785.31(a)(1) including statutory damages
23   and/or actual damages, punitive damages, injunctive and equitable relief, and attorneys' fees and costs.
24          111. Alternatively, Plaintiff alleges that the violations were negligent and seeks the
25
     appropriate remedy, if any, under California Civil Code § 785.31(a)(1).
26
27
28
                                                       21
                                          CLASS ACTION COMPLAINT
Case 5:19-cv-02080-VAP-SHK Document 1-2 Filed 10/30/19 Page 22 of 25 Page ID #:28




 1                                          SEVENTH CAUSE OF ACTION

 2                                         VIOLATIONS OF CALIFORNIA

 3                               BUSINESSAND PlZOFES,SFONS CODF 17200, etc.
 4                     (By Plaintiff and the lYIembers of the Plaintiff Class, Against Defendant)
 5                 112. Plaintiff re-alleges and incorporates all preceding paragraphs as though fully set forth iIl
 6     I herein.
 7                 113. Section 17200 of the California Business and Professions Code prohibits any unlawful, I
 8     unfair or fraudulent business act or practice.
 9             114.       Plaintiff brings this cause of action in a representative capacity on behalf of the general
10     public and the persons affected by the unlawful and unfair conduct described herein. Plaintiff and
11     members of the Plaintiff Class have suffered, and continue to suffer, injury in fact and monetary
12      damages because of Defenda.nt's actions.
13             115. The actions by Defendant as herein alleged amount to conduct which is unlawfu.l and
14 I    a violation of law. As such, said conduct amounts to unfair business practices in violation of California
15 I    Business and Professions Code § 17200, et seq.
16             116.       Defendant's conduct as herein alleged has damaged Plaintiff and the members of the I
17      Plaintiff Class by denying them wages due and payable, by failing to provide proper rest breaks, and
18     by failing to pay all wages due in a timely manner at the tirne of termination (for the Terminated Sub ~
19      Class). Defendant's actions are thus substantially injurious to PlaintifPand the members of the Plaintiff
20      Class, causing them injury in fact and loss of money.
21             117. Because of such conduct, Defendant has unlawfully and unfairly obtained monies due
22      to the Plaintiff and the members of the Plaintiff Class.
23             118.       All members of the Plaintiff Class can be identified by reference to payroll and related
24      records in the possession of the Defendant. The amount of wages due to Plaintiff and members of the
25      Plaintiff Class can be readily determined from Defendant's records. The Class Members are entitled
26      to restitution of monies due and obtained by Defendant during the Class Period as a result of !
27                                                                                                    I
        Defendant's unlawful and unfair conduct.                                                       ~
28
                                                             22
                                                CLASS ACTION COMPLAINT
Case 5:19-cv-02080-VAP-SHK Document 1-2 Filed 10/30/19 Page 23 of 25 Page ID #:29




 1         119. During the C1ass Period, Defendant committed, and continues to commit, acts of unfair
 2   competition as defined by § 17200, et seq., of the Business and Professions Code, by and among other
 3   things, engaging in the acts and practices described above.
 4         120.      Defendant's course of conduct, acts, and practices in violation of the California law as
 5   mentioned in each paragraph above constitutes a separate and independent violation of § 17200, etc.,
 6   of the Business and Professions Code in that it is fraudulent, improper and unfair.
 7         121. The harm to Plaintiff and the members of the Plaintiff Class of being wrongfully denied
 8   lawfully earned and unpaid wages outweighs the utility, if any, of Defendant's policies and practices
 9   and therefore, Defendant's actions described herein constitute an unfair business practice or act within '
10   the meaning of Business and Professions Code § 17200.
11         122.      Defendant's conduct described herein threatens an incipient violation of California's '
12 wage and hour laws, and/or violates the policy or spirit of such laws, or otherwise significantly
13   threatens or harms competition.
14         123.      Defendant's course of conduct described herein further violates California Business I
15   and Professions Code § 17200 in that it is fraudulent, improper, and unfair.
                                                                                                                I
16         124.      The unlawful, unfair, and fraudulent business practices and acts of Defendant as
17   described herein-above have injured Plaintiff and members of the Plaintiff Class in that they were
18   wrongfully denied the timely and full payment of wages due to them.
19                                        PYZAYER FOR RELIEF
20          WHEREFORE, Plaintiff and Class Members pray for judgment as follows:
21                1. For an order certifying the proposed Plaintiff, Terminated Sub Class, FCRA and
22                   CCRAA Classes;
23                2. An order that counsel for Plaintiff be appointed class counsel;
24                3. Certification of this class action on behalf of the proposed PlaintifP, Terminated Sub-
25                   Class, FCRA and CCRAA Classes;
26                4. Designation of Plaintiff as the class representative of the Plaintiff, Terminated Sub
27                   Class, FCRA Class and the CCRAA Class.
28
                                                        23
                                           CLASS ACTION COMPLAINT
Case 5:19-cv-02080-VAP-SHK Document 1-2 Filed 10/30/19 Page 24 of 25 Page ID #:30




 1           5. For restitution of all monies due to Plaintiff and the members of the Plaintiff Class
 2              and disgorgement of all profits from the unlawfal business practices of Defendant;

 3           6. A declaration that Defendant's practices violate the FCRA. and the CCRAA;

 4           7. Prejudgment and post judgment interest on a11 sums awarded

 5           8. For compensatory damages;

 6           9. For penalties pursuant to California Labor Code §§ 200, 226, 226.7, 226.3, 226.7;

 7           10. For interest accrued to date;

 8           11. For costs of suit and expenses incurred herein pursuant to California Labor Code §§

 9              226 and 1194;

10           12. For reasonable attorneys' fees pursuant to California Labor Code §§ 226, and 1194;

11              and,
12           13. A declaratory judgment that Defendant has knowingly and intentionally violated the

13              following provisions of law:

14               a. California Labor Code § 226, by failing to provide the information required with

15                     each payment of wages;

16               b. California Labor Code §§ 201-203 and 227.3 by failing to pay all wages when
                       due and by willfully failing to make timely payment of the full wages due to
17
                       workers who quit or have been discharged;
18
                 c. California Labor Code § 226.7 by failing to provide rest brealcs mandated by law;
19
                 d. California Bzesiness & Professions Code §§ 17200-08 by violating the provisions
20
                       set forth herein above;
21
              14. For all such other and further relief that the Court may deem just and proper.
22
23
     DATED: September26 2019                     BRADLEY/GR0MBACHER, LLP
24
25                                               By,
26                                                          Marcus J. Bradley, s
                                                            Kiley Lynn Grombacher, Esq.
27                                                          Attorneys for Plaintiff

28
                                                       24
                                       CLASS ACTION COMPLAINT
Case 5:19-cv-02080-VAP-SHK Document 1-2 Filed 10/30/19 Page 25 of 25 Page ID #:31




 1
                                              JURY DEMAND
 2

 3
          Plaintiff demands a trial by jury on all issues so ta-iable as a matter of right.
 4

 5   DATED: September_~& 2019                    BRADLEY/GROMBACHER, LLP
 6

 7
                                                 By: ~
 8                                                Marcus J. Bradley, Es
                                                  Kiley L. Grombacher, Es :
 9
                                                  Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      25
                                         CLASS ACTION COMPLAINT
